                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION



D’ANDRE M. ALEXANDER,                             4:16-cv-12069


                  Plaintiff,
                                          HON. TERRENCE G. BERG
      v.

ANN HOFFMAN, et al.                     ORDER GRANTING IN PART
                                          AND DENYING IN PART
                  Defendants.
                                         DEFENDANTS’ RULE 50(a)
                                                MOTION

     This case is now before the Court on an oral motion for judgment as

a matter of law raised by Defendants Ann Hoffman and Scott Freed upon

completion of the presentation of evidence at trial. See Fed. R. Civ. Proc.
50(a). Defendants ask the Court to enter judgment as a matter of law on

both their claims—for First Amendment retaliation and Fourteenth

Amendment Due Process violation—before this case is submitted to the

jury. After careful consideration of the evidence presented during the

trial and the relevant law, the Court finds that Defendant Scott Freed is

entitled to judgment in his favor as a matter of law on Plaintiff D’Andre

Alexander’s Fourteenth Amendment claim because there was no

evidence presented to show that Defendant Freed’s conduct caused

Plaintiff to be deprived of a liberty interest as that term is currently
defined by governing legal precedent. As to Defendant Ann Hoffman, who
                                    1
Plaintiff claims violated his First Amendment rights by retaliating

against him for engaging in protected conduct, for the reasons set forth

in greater detail below, Defendants’ motion for judgment as a matter of

law is denied. That claim will accordingly be submitted to the jury.

                             DISCUSSION
     Rule 50(a) of the Federal Rules of Civil Procedure provides that “[i]f

a party has been fully heard on an issue during a jury trial and the court

finds that a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue, the court may: (A)

resolve the issue against that party; and (B) grant a motion for judgment
as a matter of law against the party on a claim or defense that, under the

controlling law, can be maintained or defeated only with a favorable

finding on that issue.” In contrast, if the court denies the motion for

judgment as a matter of law under Rule 50(a), “the court is considered to

have submitted the action to the jury subject to the court’s later deciding

the legal questions raised by the motion.” Fed. R. Civ. P. 50(b).
        A. Fourteenth Amendment due process violation

     Plaintiff claims that Defendant Scott Freed violated his rights

under the Fourteenth Amendment’s Due Process Clause by refusing to

gather evidence that Plaintiff asserts would have supported his defense

against the allegedly false major-misconduct charge. The Fourteenth

Amendment’s     Due    Process   Clause   protects   individuals    against

deprivations of life, liberty or property. Individuals who seek to invoke

                                    2
the Due Process Clause’s procedural protection must establish that one

these interests is at stake. Wilkinson v. Austin, 545 U.S, 209, 221 (2005).

In Sandin v. Conner, the Supreme Court explained that a prisoner does

not have a protected liberty interest in prison disciplinary proceedings

unless the sanction at issue “will inevitably affect the duration of his

sentence” or “imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” LaFountain v. Coleman,

No. 1:09-cv-623, 2010 WL 310736 at *6 n.2 (W.D. Mich. Jan. 21, 2010)

(discussing Sandin v. Conner, 515 U.S. 472, 483–84 (1995)).

     The Supreme Court has found that there is no liberty interest in
being housed in a particular facility or, generally, in avoiding transfer to

more adverse conditions of confinement. Montayne v. Haynes, 427 U.S.

236, 242 (1976); Wilkinson, 545 U.S. at 221. Likewise, the Supreme Court
explained in Sandin that being placed in administrative segregation for

30 days does not rise to the level of an “atypical and significant hardship”

in the prison context. Sandin, 515 U.S. at 485. In Nali v. Ekman, an

unpublished Sixth Circuit case, the court also determined that findings

of misconduct, even if they create the possibility that a prisoner’s

sentence could be lengthened by the parole board, “do not implicate a
protected liberty interest so long as the parole board retains discretion to

release a prisoner based on a ‘myriad of considerations’ and so long as the

prisoner may ‘explain the circumstances behind his misconduct record’ to
the board.” 355 F. App’x 909, 2009 WL 4641737, *3 (6th Cir. 2009)

                                     3
(unpublished) (quoting Sandin, 515 U.S. at 487). In contrast, the Sixth

Circuit has stated that indefinite placement in a more restrictive

maximum-security prison, or placement that disqualifies an otherwise-

eligible inmate from parole consideration would create a liberty interest

upon which a Fourteenth Amendment Due Process claim could rest.

Harden-Bey v. Rutter, 524 F.3d 789, 792 (6th Cir. 2008).

     Although the penalty for the misconduct imposed on Plaintiff

Alexander as a result of being found guilty of possession of a weapon

clearly involved imposing more adverse prison conditions on him—30

days’ confinement to administrative segregation and a concurrent loss of
privileges—no evidence was presented at trial that would provide a

reasonable jury with a legally sufficient evidentiary basis to find that

Plaintiff was subjected to an “atypical and significant hardship . . . in
relation to the ordinary incidents of prison life” as those terms are

currently defined by the United States Supreme Court. Sandin, 515 U.S.

at 483–84; see Fed. R. Civ. P. 50(a). In that case, the Supreme Court

specifically found that the precise penalty imposed on Mr. Alexander did

not constitute an “atypical and significant hardship . . . in relation to the

ordinary incidents of prison life.” Consequently, no reasonable jury could
find that the evidence presented at trial establishes this element of

Plaintiff’s claim. Defendant Scott Freed is therefore entitled to judgment

as a matter of law on Plaintiff’s claim for denial of a liberty interest
without due process. The Court must accordingly grant Defendants’

                                     4
motion for judgment of a law on this claim and judgment will be entered

in favor of Defendant Freed.

        B. First Amendment retaliation

     Plaintiff’s claim against Defendant Hoffman is that she violated his

First Amendment rights by retaliating against him for filing grievances.

A retaliation claim has three elements: (1) the plaintiff engaged in

protected conduct; (2) an adverse action was taken against the plaintiff

that would deter a person of ordinary firmness from continuing to engage

in that conduct; and (3) there is a causal connection between those

elements—that the adverse action was motivated at least in part by the
plaintiff’s protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc).

     The Sixth Circuit has expressly held that “[a]n inmate has an
undisputed First Amendment right to file grievances against prison

officials on his own behalf” so long as the grievances are not frivolous.

Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000). Plaintiff presented

evidence at trial—including but not limited to his own testimony—that

Defendant Ann Hoffman issued him a false major-misconduct ticket in

retaliation for his filing of grievances. Plaintiff also introduced evidence
through the testimony of multiple witnesses that he was placed in

administrative segregation and lost privileges as a result of the major-

misconduct finding. “Whether a retaliatory action is sufficiently severe to
deter a person of ordinary firmness from exercising his or her rights is a

                                     5
question of fact” best left to the jury to decide. Bell v. Johnson, 308 F.3d

594, 603 (6th Cir. 2002). Because the Sixth Circuit has previously held

that, “[i]n the prison context, an action comparable to transfer to

administrative segregation would certainly be adverse,” Thaddeus-X v.

Blatter, 175 F.3d 378, 396 (6th Cir. 1999) (en banc), and that actions that

result in “more restrictions and fewer privileges for prisoners” are also

considered adverse, Hill v. Lapin, 630 F.3d 468, 474 (6th Cir. 2010), the

Court finds a reasonable jury would have a legally sufficient evidentiary

basis to find that Plaintiff has shown he suffered an adverse action that

would deter a person of ordinary firmness from continuing to engage in
conduct—grievance-filing—that is undisputedly protected by the First

Amendment.

     The final element of Plaintiff’s retaliation claim requires
demonstrating a causal connection between the protected conduct and

the adverse action. Again, causation in this context is generally a factual

issue to be resolved by the jury and, further, may be satisfied by

circumstantial evidence. Harris v. Bornhorst, 513 F.3d 503, 519–20 (6th

Cir. 2008). In some circumstances temporal proximity between protected

conduct and the alleged adverse action may be significant enough to
constitute indirect evidence of a causal connection that supports an

inference of retaliatory motive. Muhammad v. Close, 379 F.3d 413, 417–

18 (6th Cir. 2004). Plaintiff presented evidence at trial from which a
reasonable jury could deduce—consistent with governing case law—that

                                     6
Plaintiff has proven the elements of his First Amendment retaliation

claim.

     Defendants argue that this Court must give preclusive effect to the

factfinding by the Michigan Department of Corrections hearing officer

under Peterson v. Johnson, 714 F.3d 905 (6th Cir. 2013). To determine if

Peterson preclusion applies, the Court looks to four requirements: “(1) the

state agency ‘acted in a judicial capacity’; (2) the hearing officer ‘resolved
a disputed issue of fact that was properly before it’; (3) the prisoner ‘had

adequate opportunity to litigate the factual dispute’ and (4) if these other

three requirements are met, we must ‘give the agency’s finding of fact the
same preclusive effect it would be given in state courts.’” Maben v. Thelen,

887 F.3d 252, 259 (6th Cir. 2018) (some internal quotations omitted)

(quoting Peterson, 714 F.3d at 911–913).
     But the Sixth Circuit, in Roberson v. Torres, a 2014 case, specifically

warned that Peterson “is not a blanket blessing on every factual finding

in a major-misconduct hearing.” 770 F.3d 398, 403–04 (6th Cir. 2014).
The appellate court instructed the district court to “give particular

attention to the fairness and accuracy of the factual findings made by the

major-misconduct hearing officer.” Roberson, 770 F.3d at 405. The
Roberson court further advised that “[n]umerous inquiries may be

relevant to the district court’s analysis,” including “why the hearing

officer refused to review the alleged video of the incident, whether the

hearing officer provided a sufficient and reasonable basis for her factual
                                      7
findings, and whether the testimony of other witnesses corroborated the

accounts provided by either [the prisoner] or [the officer].” Id. at 405.

Here, Plaintiff has made allegations that there were discrepancies

between the description of the knife he was found to have possessed in

the misconduct ticket, Plaintiff’s Exhibit 6, and the appearance of the

knife in the photograph, now destroyed, which he says was part of the

investigative packet presented at his hearing. He further alleges that at

that hearing he sought to present a voice recording of a phone call,

Plaintiff’s Exhibit 5, as well as certain witness statements that according

to the hearing decision report, Exhibit 8, were never presented. For
reasons that are unclear, the investigative packet was not preserved for

litigation. The plain language of the hearing report states that certain

statements that Plaintiff requested were not presented. While Defendant
Freed testified to an explanation for this statement, the evidence before

the Court raises sufficient questions concerning the completeness of the

record before the hearing officer that permits the Court to decline to

afford its decision preclusive effect under the standards of Peterson and

Roberson.
     Defendants also cite Heck v. Humphrey, 512 U.S. 477 (1994) as a

bar to Plaintiff’s First Amendment claim, which he asserts via § 1983.

But Heck “applies only where a prisoner’s § 1983 challenge

‘threatens . . . his conviction or the duration of his sentence.’” Peterson,

714 F.3d at 918 (quoting Muhammad, 540 U.S. at 751). From the record

                                     8
it is not apparent that Plaintiff’s First Amendment claim implicates

either. Heck, accordingly, is inapposite. See Wilkinson, 544 U.S. at 74–75

(explaining that “the prisoner cannot use § 1983 to obtain relief where

success would necessarily demonstrate the invalidity of confinement or

its duration.”) (emphasis in original); Meeks v. Schofield, 625 F. App’x

697, 701 (6th Cir. 2015) (finding Heck was not implicated where the

challenged disciplinary conviction did not affect the length of the

plaintiff’s sentence). The Court has already ruled that there was no

evidence presented showing that the penalty received by the Plaintiff for

the misconduct     here would necessarily lengthen his            sentence.
Consequently, the Court will deny Defendants’ motion for judgment as a

matter of law on this claim and submit it to the jury for its consideration.

     This finding also resolves Defendant’s claim of qualified immunity.
There is a clearly recognized right under the First Amendment that every

law enforcement officer may be reasonably expected to know. The Sixth

Circuit has repeatedly recognized that if a prison officer retaliates

against a prisoner for filing grievances, that conduct comprises a

violation of clearly established constitutional law. Maben v. Thelen, 887

F.3d at 269 (collecting cases). Likewise, the Sixth Circuit has stated that
“a reasonable prisoner officer would have been aware that issuing a

misconduct ticket, even a minor misconduct ticket, in retaliation for the

inmate’s exercise of his First Amendment rights could give rise to
constitutional liability. Id. (citing Anderson v. Creighton, 483 U.S. 635,

                                     9
640 (1987). Based on the evidence presented, there is a question of fact

as to whether this Defendant knowingly violated that right by bringing

a false misconduct charge. Consequently Defendant Hoffman is not

entitled to qualified immunity on this claim.

                            CONCLUSION

     For these reasons, Plaintiff’s motion for judgment as a matter of

law under Rule 50(a) of the Federal Rules of Civil Procedure is

GRANTED IN PART and DENIED IN PART. The Court will grant

judgment as a matter of law in favor of Defendants on Plaintiff’s claim

that Defendant Scott Freed violated his rights under the Fourteenth
Amendment’s Due Process Claim. The Court declines to enter judgment

as a matter of law on Plaintiff’s claim that Defendant Ann Hoffman

retaliated against him for exercising his rights under the First
Amendment. That claim will accordingly be submitted to the jury for its

consideration.


Dated: September 27, 2019 s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                   10
